          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKASNAS
                   NORTHERN DIVISION

HAZEL M. AMBERGER                                         PLAINTIFF

v.                      No. 1:18-cv-37-DPM

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                               DEFENDANT

                           JUDGMENT
     Amberger' s complaint is dismissed with prejudice.




                                     D .P. Marshall Jr.
                                     United States District Judge
